Dismissed and Memorandum Opinion filed November 1, 2007







Dismissed
and Memorandum Opinion filed November 1, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00805-CV
____________
 
JERRY KWIATKOWSKI, Appellant
 
V.
 
KRISTI KWIATKOWSKI, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 1
Harris County,
Texas
Trial Court Cause
No. 846390
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed June 9, 2006.  The clerk=s record was filed on September 22,
2006.  The reporter's record in this case was due October 9, 2006.  See Tex.
R. App. P. 35.1.  The record was not filed due to serious health
problems of Alesia Barnes, the former official court reporter for County Civil
Court at Law No. 1. 




In
August, 2007, this court learned that a new official court reporter, Lettie
Witter, was appointed.  Ms. Witter advised this court that she would endeavor
to complete the record.  On October 2, 2007, the trial court notified this
court that a status conference was ordered for September 28, 2007, in response
to difficulties in producing the record.  None of the parties or counsel in the
case appeared at the conference.  This court has had no correspondence from any
of the parties or counsel since December 2006.  Accordingly, it appears to the
trial court and this court that the parties no longer desire to continue this
appeal. 
On
October 4, 2007, this Court issued an order stating that unless any party filed
a response on or before October 19, 2007, demonstrating grounds for continuing
the appeal, the Court would dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b).  No
response was filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 1, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.